Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/17/2021 and 06/21/2021 were filed after the mailing date of the Non-Final office action on 03/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-2, 4-6, 8-11 and 13-23 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to reasonably disclose, suggest, or render obvious the independent Claims as recited, claimed and arranged by the applicant. Furthermore, the applicant's arguments/remarks, see pages 11-15, with respect to allowability of the claims and lack of disclosure by the cited prior art of record have been fully considered and are found to be persuasive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 





/Soe Hlaing/Primary Examiner, Art Unit 2451